Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant' s claim for foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application No. EP17207740.6, EP17207746.3, and EP17207750.5, each filed December 15, 2017.  


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/11/2020 and 06/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to An immunostimulatory composition comprising: a) an immunomodulator composition comprising a nucleic acid plasmid and a liposomal delivery vehicle; and b) an immunostimulatory oligonucleotide having at least one CpG motif and a guanine nucleotide enriched sequence at or near the 5’ terminus of the immunostimulatory oligonucleotide that is free of the prior art of record. The closes prior art, citing Abraham et al. “Abraham” (WO2012084951), discloses an immunostimulatory composition which comprises a nucleic acid molecule in a liposome delivery vehicle.  The nucleic acid is defined to be a plasmid with non-coding DNA (see claim 1 and Para. 73); however, it fails to teach a CpG oligonucleotide with a 5’ guanine-rich stretch within the immunostimulatory oligonucleotide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648